         Case 1:14-cr-00562-GHW Document 172 Filed 12/28/20 Page 1 of 4

AO 248 (Rev. 08/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)
                                                                                  USDC SDNY
                           UNITED STATES DISTRICT COURT                           DOCUMENT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK                       ELECTRONICALLY FILED
                                                                                  DOC #:
 UNITED STATES OF AMERICA                                                         DATE FILED: 12/28/2020
                                                          Case No. 1:14‐cr‐562

                                                          ORDER ON MOTION FOR
 v.                                                       SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)

                                                          (COMPASSIONATE RELEASE)
 FAUSTO JULIO CORNIEL‐LOPEZ


        Upon motion of       the defendant      the Director of the Bureau of Prisons for a

reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable

factors provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the

Sentencing Commission,

IT IS ORDERED that the motion is:

      GRANTED

            The defendant’s previously imposed sentence of imprisonment of              is reduced to

       . If this sentence is less than the amount of time the defendant already served, the sentence

is reduced to a time served; or

            Time served.

        If the defendant’s sentence is reduced to time served:

                       This order is stayed for up to fourteen days, for the verification of the

                       defendant’s residence and/or establishment of a release plan, to make

                       appropriate travel arrangements, and to ensure the defendant’s safe

                       release. The defendant shall be released as soon as a residence is verified,

                       a release plan is established, appropriate travel arrangements are made,
 Case 1:14-cr-00562-GHW Document 172 Filed 12/28/20 Page 2 of 4




               and it is safe for the defendant to travel. There shall be no delay in

               ensuring travel arrangements are made. If more than fourteen days are

               needed to make appropriate travel arrangements and ensure the

               defendant’s safe release, the parties shall immediately notify the court and

               show cause why the stay should be extended; or

               There being a verified residence and an appropriate release plan in place,

               this order is stayed for up to fourteen days to make appropriate travel

               arrangements and to ensure the defendant’s safe release. The defendant

               shall be released as soon as appropriate travel arrangements are made and

               it is safe for the defendant to travel. There shall be no delay in ensuring

               travel arrangements are made. If more than fourteen days are needed to

               make appropriate travel arrangements and ensure the defendant’s safe

               release, then the parties shall immediately notify the court and show cause

               why the stay should be extended.

     The defendant must provide the complete address where the defendant will reside

upon release to the probation office in the district where they will be released because it

was not included in the motion for sentence reduction.

     Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term”

of     probation or     supervised release of         months (not to exceed the unserved

portion of the original term of imprisonment).

            The defendant’s previously imposed conditions of supervised release apply to

        the “special term” of supervision; or

            The conditions of the “special term” of supervision are as follows:


                                          2
         Case 1:14-cr-00562-GHW Document 172 Filed 12/28/20 Page 3 of 4




           The defendant’s previously imposed conditions of supervised release are unchanged.

           The defendant’s previously imposed conditions of supervised release are modified as

       follows:



    DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the

United States Attorney to file a response on or before        , along with all Bureau of Prisons

records (medical, institutional, administrative) relevant to this motion.

    DENIED after complete review of the motion on the merits.

           FACTORS CONSIDERED (Optional)

       The Court has considered all of the materials submitted by the defendant in connection

with this application. See Dkt. Nos. 169, 171. Assuming, without holding, that Mr. Corniel-

Lopez's health conditions, combined with his age, and the circumstances at the facility in which

he is incarcerated are sufficient to permit the Court to conclude that extraordinary and

compelling circumstances that might support a modification of his sentence exist in this case,

after evaluating the factors set forth in 18 U.S.C. § 3553(a), the Court does not believe that a

modification of Mr. Corniel-Lopez's sentence is appropriate at this time. The Court sentenced

Mr. Corniel-Lopez to 120 months imprisonment--the statutory minimum sentence for his crime

of conviction. According to Mr. Corniel-Lopez's October 25, 2020 submission, Dkt. No. 169. he

had served 70 months, or 58%, of his 120 month sentence as of that date. Simply put,

considering all of the § 3553(a) factors, the Court does not believe that a 40% reduction in Mr.

Corniel-Lopez's sentence is appropriate. While the factor related to the need for Mr. Corniel-

Lopez to receive medical care arguably weighs more heavily in favor of a lesser sentence now,


                                                  3
         Case 1:14-cr-00562-GHW Document 172 Filed 12/28/20 Page 4 of 4




the Court’s assessment of all of the other § 3553(a) sentencing factors, all continue to weigh

heavily against a modification of his sentence now. The Court commented at length on the

§ 3553(a) factors at sentencing, and will not retread them all here. The nature of Mr. Corniel-

Lopez's crime was very serious. He was actively involved in trafficking very large quantities of

heroin. Sentencing Transcript, Dkt. No. 134, at 17:3-5. He was responsible for the distribution

of more than 10 kilograms of the drug. Id. at 10:11-13. The need for the sentence imposed to

impose just punishment as well as to achieve the goals of personal and general deterrence

continue to weigh heavily in the Court's assessment of the § 3553(a) factors, given the nature of

Mr. Corniel-Lopez's underlying offense. The Court has considered Mr. Corniel-Lopez's offer to

withdraw his asylum application and to request immediate deportation to his home country, the

Dominican Republic. Assuming that the kind of trade that Mr. Corniel-Lopez offers can be

implemented, the Court does not believe that Mr. Corniel-Lopez's early release to his family in

his home country is consistent with the Court's assessment of the § 3553(a) factors as applied in

this case.

             DENIED WITHOUT PREJUDICE because the defendant has not exhausted all

administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since

receipt of the defendant’s request by the warden of the defendant’s facility.

IT IS SO ORDERED.

Dated:

December 27, 2020
                                                     UNITED STATES DISTRICT JUDGE




                                                 4
